Title: Enclosure: Thomas Jefferson’s Receipt for John Peyton’s Effects, 11 August 1809
From: Peyton, Craven,Peyton, Robert,Logwood, Burwell
To: Duncan, Abner L.


            
              
            
            
		  New Orleans 11. Aug. 1809. Recieved of mr Robert Peyton Admr to the estate of John Peyton decd the following effects, viz.
            
              
                
            
               
		  An order on Major Milton dated 24. June 1809. for 55. D
                     
            
         
                55.
                
              
              
                
            
               
               
               
               
		  
		   An invoice of 9. saddles left with Nathanl Evans 
               Fort Adams.
               
               
            
         
                
              
              
                
            
               Robert Peyton’s for 17. saddles.
         
                
              
              
                
            
                
               James Johnston’s (Natchez) rect of 3. June for 7. saddles.
               
            
         
                
              
              
                
            
               
                
		             Rob. Peyton’s note dated Camp Columbia 
               13. May 1809 on demand for 
                        
                  13. May 1809 on demand for  
                           Valicourt’s reciept for 2. 
                  Valicourt’s reciept for 2. pipes containg 133. deerskins & 29 
                        29 shaved
               
            
         
                
                        300. 
            
            300.
                     
                
              
              
                
            
               
               
               
               
		  
		   
		  A bill of lading signed H. Harding of Schooner Deborah for 69. bales of cotton
               
               
               
            
         
                
              
              
                
            
               
               
		             A. D. Abraham’s My
                Agent set of exchange dated New Orleans 
               28th June 1809. on Secy of war at 30. days sight for 1000. D
         
                1000.
                
              
              
                
            Do Do of 29. June Do Do for do
                     
               
            
         
                1000.
                
              
              
                
            
                An account against Wm Brand for 362.⁴⁄₁₀₀ 
                        D
                     
            
         
                362.
                04
              
            
            Recieved the Vouchers enumerated in the above inventory from Robt Peyton admr of John Peyton decd. New Orleans 12. Aug. 1809
            
              
                
		  A. L. Duncan Atty in fact
              
              
                of R. Peyton
                  
              
            
          